Citation Nr: 1216394	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  06-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD) prior to April 8, 2011.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD on or after April 8, 2011.

3.  Entitlement to an increased disability rating for service-connected headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and A.P.


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February to April 2002 and from March 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

With regard to the claim for an increased rating for service-connected PTSD, a July 2008 rating decision granted an earlier effective date of July 27, 2004 for the assignment of the 10 percent evaluation.  An October 2009 rating decision assigned a 30 percent rating for PTSD effective July 27, 2004.  Most recently, a February 2012 rating decision granted a 50 percent rating for PTSD effective April 8, 2011.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 50 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher rating for PTSD, the matter remains before the Board for appellate review as reflected above.

Turning to the claim for an increased rating for service-connected headaches, in March 2011, the Board restored the 10 percent rating effective July 27, 2004.  The claim for an increased rating remains on appeal.

In November 2010, the Veteran presented testimony at a personal hearing conducted in Montgomery before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In March 2011, the Board remanded to obtain current treatment records and VA examinations.  Pursuant to the remand, VA records dated from April 2006 to February 2012 were associated with the claims file and VA examinations were conducted in April 2011 for the claim for PTSD and in May 2011 for the claim for headaches.  As will be discussed below, these examinations are adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, service-connected PTSD was productive of occupational and social impairment with reduced reliability and productivity but was not productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  

3.  Service-connected headaches were productive of migraines with characteristic prostrating attacks occurring on an average of twice per month but were not productive of migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service-connected PTSD for the entire appeal period, and no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 30 percent rating for service-connected headaches for the entire appeal period, and no higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to his claim for an increased rating for service-connected headaches, the Veteran was sent a letter in December 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating an increase in severity of his headaches.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  

The letter also stated that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided information about assigning effective dates.  These notice requirements were provided before the initial adjudication of the claim in February 2009, and therefore there was no defect with regard to the timing of the notice as to these requirements for the claim for headaches.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Turning to the claim for an increased rating for service-connected PTSD, in November 2008, the Veteran was sent a letter that informed him how VA determines disability ratings and effective dates.  The letter stated that he must submit or identify evidence showing an increase in his PTSD.  In particular, he was told to submit or identify evidence showing an increase in his PTSD or exceptional circumstances relating to the disability.  The Veteran was also informed of VA's duty to assist as well as what he was expected to submit.  Specifically, the Veteran was told to either tell VA about evidence or submit evidence such as information about ongoing treatment records, statements from his employer, or recent Social Security Administration (SSA) determinations.  He was also informed of the types of information that are relevant to his claim such as that which describes the nature and symptoms of his PTSD and the impact his PTSD has on his employment and daily life.  Although this letter was not submitted until after his claim was addressed in July 2008, the Veteran was given an opportunity to respond following this notice, and the claim was subsequently readjudicated in an October 2009 statement of the case (SOC), and therefore any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for an increased ratings including VA treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2009 and May 2011 headache examinations and February 2010 and April 2011 PTSD examinations obtained in this case are adequate, as they were based on a physical examination and provide medical information needed to address the rating criteria relevant to this case.  In particular, the PTSD examinations contain information about the manifestations of the Veteran's PTSD and address the impact of this disability on his employment and daily life and the headache examinations address the frequency and severity of his headaches as well as their impact on his employment and daily life.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with October 2009 and January 2010 SOCs and March 2010 and February 2012 supplemental statements of the case (SSOCs), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




PTSD

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

10 percent  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

0 percent  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 50 percent rating, but no higher, for his service-connected PTSD.  Although the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating throughout the appeal period, they do not more nearly approximate the criteria for a 70 percent rating as occupational and social impairment, with deficiencies in most areas and inability to establish and maintain effective relationships has not been shown.

In this regard, in a November 2008 VA treatment entry it was noted that the Veteran's wife at the time had problems understanding the changes in his personality.  In July 2009, he reported insomnia, nightmares, and waking up frequently.  In January 2010, he stated that he had more work to do which increased his stress level.  

During his February 2010 VA examination, it was noted that the Veteran got a divorce in March 2009 and has two sons that live with him.  He reported a positive relationship with his sons.  The Veteran had a few friendships beyond his family.  The Veteran was neatly groomed, appropriately dressed, and cooperative.  His speech was slow, his affect constricted, and his mood dysphoric.  He was oriented to person, place, and time.  The Veteran had difficulty attaining sleep three to four nights per week and experienced combat-related nightmares on average twice each week.  There were no homicidal or suicidal thoughts or episodes of violence.  The Veteran experienced spikes of anxiety that persisted from a few minutes to much longer depending on the circumstances.  The Veteran was employed as a police officer.  He quit a previous job secondary to his physical limitations and inability to tolerate stressors of a supervisory role.  Recent stressors included his divorce and the acquisition of his sons in a single parent role as well as employment pressures associated with his symptoms and attention/memory deficits.  

The examiner commented that the Veteran suffered from panic symptoms caused by PTSD that exceed what might be expected among most individuals with PTSD.  A GAF score of 48 was assigned.  The examiner stated that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms but his symptoms did result in deficiencies in thinking, family relations, work, and mood.  

The Veteran testified that he slept an average of three to four hours per night which affected his work because it was hard to keep his energy and focus.  The Veteran added that his PTSD affected his relationship with his girlfriend because he gets down, does not want to talk, and does not want to be around people that do not understand.  He indicated that his PTSD had worsened since his last VA examination because his nightmares were worse.

During his April 2011 VA examination, the Veteran reported that his PTSD symptoms have made it difficult for his girlfriend to deal with him sometimes and thus their relationship was up and down.  The Veteran stated that he does not talk a lot and withdraws resulting in distress for his girlfriend.  He noted that his relationship with his sons was good.  He enjoyed time with his sons, girlfriend, and best friend but avoided crowds.  The examiner found that the Veteran was clean, fatigued, cooperative, friendly, relaxed, had a constricted affect, and a dysphoric mood.  He was intact to person, place, and time.  He related that he slept well two nights per week and slept three hours per night on the other nights.  He reported problems staying asleep but not going to sleep.  The Veteran did not have problems with activities of daily living.  His remote memory was normal, recent memory normal, and immediate memory mildly impaired.  The Veteran reported difficulty concentrating and hypervigilence.  

The Veteran stated that he can sometimes have a good day without PTSD symptoms but anniversary dates of trauma can trigger a renewed worsening of his PTSD symptoms.  In particular he observed that eight months of the year he can be without PTSD symptoms for 50 percent of the time and the other four months contain anniversary events which result in feeling depressed and wanting to sleep or cry all the time.  The Veteran worked full time and did not miss work in the last year due to his PTSD.  Problems related to his occupational functioning were decreased concentration and poor social interaction.  The examiner's impression was that the Veteran functions fairly well on a daily basis but had to put a lot of effort into functioning in spite of his mental health symptoms.  The GAF score was 48.  The Veteran reported that he was more depressed as time went on and was frustrated from an increasing awareness that his PTSD symptoms will limit his professional advancement.  There was not total occupational or social impairment due to PTSD signs and symptoms.  He did not have deficiencies in judgment, thinking, family, relationships, work, or mood; or reduced reliability and productivity.  However, the examiner stated that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational task due to PTSD but with generally satisfactory functioning.  The examiner elaborated that the Veteran related that he cannot apply for a promotion because he cannot remember things he needs to and he is not as sharp mentally as he was prior to his military trauma.  He also talked about functioning adequately in his current employment situation with no missed work but did have reduced concentration when he was in his employment situation.  

Most recently in a February 2012 VA treatment entry, the Veteran reported nightmares, intrusive thoughts, avoidance, irritability, excessive startle, hypervigilence, and poor concentration.

In summary, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating.  The Board observes that the Veteran has had GAF scores ranging from approximately 45 to 50 from 2007 to 2012 during the appeal period, which correspond to serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, such as no friends and inability to keep a job.  Despite these GAF scores and the April 2011 VA examiner's statement that the Veteran functioned fairly well on a daily basis but had to put a lot of effort into functioning in spite of his mental health symptoms, the Board finds it significant that the Veteran has been able to maintain full time employment without missing work due to his PTSD.  Thus, it cannot be found that he has serious occupational impairment commensurate with a GAF score in the 41-50 range.  Additionally, the Veteran has denied suicidal ideation and severe obsessional rituals have not been shown.  Although he was divorced in 2009 and has difficulty in his relationship with his current girlfriend, he did report a good relationship with his sons and he did have friends and a best friend with whom he worked on cars.  Accordingly, it cannot be stated that the Veteran has serious impairment in social or occupational functioning as he has friends and can keep a job.  Therefore, the Board affords more probative value to the descriptions of the Veteran's symptomatology as opposed to relying solely on his GAF scores.  

Moreover, occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships has not been shown.  Accordingly, the criteria for a 50 percent rating, but no higher, have been met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.  

Headaches

The Veteran's headaches are rated under Diagnostic Code 8100, for migraine headaches.  A 10 percent rating is assigned for migraine headaches, when there are characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraine headaches when there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  According to Stedman's Medical Dictionary, 27th Edition (2000), page 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  Moreover, the Board observes that headaches are the type of disorder for which lay evidence is competent.  Barr, 21 Vet. App. at 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

In considering the evidence of record under the laws and regulations as outlined above, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for his service-connected headaches.  Although the Veteran's symptoms more nearly approximate the criteria for characteristic prostrating attacks occurring on an average once a month over the last several months, the evidence does not show that they manifest with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In this regard, in December 2008, the Veteran's supervisor and co-worker provided statements noting that the Veteran suffered from headaches that were sometimes so severe that caused him to leave work early to make up the time later.  

During his January 2009 VA examination, the Veteran reported that he had a headache three to four times a week.  He did not report aura or visual field change.  Three times a month, his headaches flare-up with more pain and he had photophobia and shakes with the flare-up.  The Veteran reported nausea with the flare-up and sometimes vomiting.  He left work when he had a flare-up.  The Veteran had stopped taking propranolol because it was not helping and instead took over the counter medication.  He did not report incapacitating episodes.  

In a July 2009 VA treatment entry, the Veteran stated that he had frequent headaches lasting two to three days at a time, two to three times per month.  

During his hearing, the Veteran testified that a typical migraine started with sensitivity to light that required him to go to a dark room.  He added that when his headaches occur, he cannot tolerate noise, became nauseated, and became very tired.  Bad headaches lasted two to three days and would require him to miss work.  The Veteran reported that over the last six months, he experienced headaches every other week.  He stated that his employer is very accommodating and reworks the Veteran's schedule so he can take off work and not use his leave.  

During his May 2011 VA examination, the Veteran was taking Imitrex as needed.  He reported that he had pain in both temples and forehead and described the headache as dull as well as sharp.  He reported getting a headache every two weeks lasting a couple of days.  When he got a headache, he became dizzy and lightheaded and also nauseated most of the time.  There was no aura but light and noise aggravated the pain.  The Veteran stated that 60 percent of the time the headache was severe and 40 percent of the time it was mild.  During a severe headache, he had to leave work or go to a dark place, which happened about two or three times a month and lasted for a variable period of time.  He thought in the previous 12 months that he left work about 15 or 20 days and other times he just stayed in the office and in a dark place.  The examiner commented that although the Veteran has to stop work for variable periods of time when he has a severe headache, he does not have severe economic inadaptability.  

In summary, the evidence reflects that although the Veteran has prostrating attacks that occur about every other week, they are not productive of severe economic inadaptability, a requirement for a 50 percent rating.  Accordingly, the Veteran is entitled to a 30 percent rating, but no higher, for his service-connected headaches.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's headaches or PTSD are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his headaches and PTSD reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The PTSD and headache criteria reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 50 percent disability rating for service-connected PTSD, but no higher, is granted.

Entitlement to a 30 percent disability rating for service-connected headaches, but no higher, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


